ON REMAND FROM SUPREME COURT
PER CURIAM.
On August 13, 1985, after a jury trial, Eugene Davis was found guilty of manslaughter in violation of LSA R.S. 14:31(2). On appeal, the defendant argued that because the trial court gave an incorrect jury charge concerning circumstantial evidence, the wrong legal standard was used to test the sufficiency of the evidence at his trial. This court found merit in this assignment of error and reversed the trial court’s decision on November 9, 1988, remanding the case for a new trial. 535 So.2d 34.
The Supreme Court of Louisiana granted certiorari. The case was remanded to the Fourth Circuit Court of Appeal on April 7, 1989, for reconsideration in light of the entire jury charge given by the trial court. 541 So.2d 831. The Supreme Court stated that this court, after reviewing the entire jury charge, should consider whether the facts necessarily found by the jury in its verdict satisfy the due process standard of Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1977).
On April 14, 1989, this court ordered the court reporter to prepare and transcribe the jury charges from the trial on this matter. The reporter responded to this court’s request stating that the notes of this trial, being eligible for destruction, were discarded pursuant to Attorney General’s Opinion No. 83-174. Because the jury charge transcripts are not available, we are precluded from complying with the order of the Supreme Court.
Accordingly, for the reasons assigned therein, we reaffirm our original opinion. The decision of the trial court is reversed and the case is remanded for a new trial.
REVERSED AND REMANDED.